Citation Nr: 1606136	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  12-29 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether a reduction in rating from 50 percent to 30 percent for bilateral pes planus, third degree with inversion, effective February 1, 2012, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1959 to August 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  After the hearing, additional evidence was received, along with a waiver of RO consideration.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's rating for service-connected bilateral pes planus was reduced from 50 percent to 30 percent, effective February 1, 2012, by a November 2011 rating decision, in compliance with applicable due process laws and regulations.

2.  The Veteran's 50 percent disability rating for bilateral pes planus had been in effect since February 28, 2007, a period of less than five years.

3.  At the time of the rating reduction, the evidence of record did not show an improvement in the Veteran's pes planus.




CONCLUSION OF LAW

The reduction in rating for bilateral pes planus from 50 percent to 30 percent as of February 1, 2012, was improper, and the restoration of the 50 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.10, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Rating Reduction

When reducing a disability rating, certain procedural guidelines must be followed. 38 C.F.R. § 3.105(e).  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  Id.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Id.  Then a rating action will be taken to effectuate the reduction.  Id.  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  Id.  

In this case, the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the disability rating for bilateral pes planus were properly carried out by the RO.  In July 2011, the RO notified the Veteran of the proposed rating reduction, setting forth all material facts and reasons for the reduction.  At that time the RO instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced, and to request a predetermination hearing if desired.  The Veteran did not submit any evidence or request a hearing.  The RO took final action to reduce the disability rating in a November 2011 rating decision, effective February 1, 2012, and informed the Veteran of this decision by letter.  The Board acknowledges that the Veteran stated that he never received notification as to why his rating was reduced.  See Statement received October 16, 2013.  However, the record shows that notification of both the proposed rating reduction and actual rating reduction were sent to the Veteran's last known mailing address at that time, as well as to his representative.  The Veteran's statement alone is insufficient to rebut the presumption that VA properly discharged its official duties in mailing notice of the reduction to the Veteran at his address of record.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 307 (1992).  Accordingly, the Board finds that the procedural requirements of 38 C.F.R. § 3.105(e) have been satisfied in this case.

Therefore, the remaining question is whether the reduction of the disability rating was proper.  At the time of the July 2011 proposed rating reduction for bilateral pes planus, which became effective in February 2012, the disability rating of 50 percent had been in effect for less than five years.  Accordingly, a rating reduction is warranted where reexamination of the disability discloses improvement of that disability.  38 C.F.R. § 3.344(c).

The Court of Appeals for Veterans Claims (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect. 

Certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1 , 4.2, 4.13).  Generally, in considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  However, post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Care must be taken to ensure that a change in an examiner's evaluation reflects an actual change in the Veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1 , 4.2, 4.13 (2011); see also Brown v. Brown , 5 Vet. App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594   (1991).

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2014).  Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in contrast to a case involving a claim for an increased (i.e., higher) rating, in which the evidence must show that the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320   (1995).  Here, that burden has not been met. 

Under Code 5276, bilateral pes planus warrants a 30 percent rating if it is severe in nature, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  Bilateral pronounced pes planus, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances warrants a 50 percent rating.

The Veteran's 50 percent rating was granted in a March 2010 Board decision based on an April 2007 QTC examination report, VA treatment records, and his March 2009 Board hearing testimony.  That evidence showed that the Veteran experienced pain, swelling, and tenderness in his feet, which was minimally relieved by use of a cane, arch supports, and pain medication.  At that time, he could stand for approximately 10 minutes and could walk for approximately one half of a block before needing rest.  The April 2007 examiner noted that the Veteran had severe bilateral pes planus, with marked pronation and moderate tenderness on palpation of the plantar surface.  Additionally, x-rays of both feet showed pes planus, and chronic degenerative changes of the first metatarsophalangeal joint.  Based on the evidence, the Board found that the Veteran's symptomatology was consistent with a 50 percent rating since February 28, 2007.

The Veteran's bilateral pes planus rating was reduced to 30 percent based on January 2011 and May 2011 QTC examination reports, VA treatment records and statements submitted by the Veteran.  The evidence continued to show that the Veteran experienced pain and swelling in his feet, and that his symptoms were only partially relieved by shoe inserts and use of a cane.  The January 2011 examiner also noted that there was evidence of unusual shoe wear pattern and callosities located at the lateral sides of the feet.  Additionally, both ankles were tender, had inversion deformity, and limited range of motion.  However, as opposed to previous examinations, the January 2011 examiner noted that there was no evidence of deformity, such as marked pronation.

It appears that the RO based the rating reduction solely on the absence of marked pronation, as the RO's description of the evidence was otherwise consistent with prior findings warranting a 50 percent rating.  However, the Board finds that in this case, the absence of marked pronation during the January 2011 examination does not demonstrate improvement warranting a rating reduction.  A December 2010 treatment record documents that he Veteran had significant eversion, and a May 2012 examination report documents marked pronation.  The evidence of pronation before and after the January 2011 examination, combined with the Veteran's consistent complaints of pain and assertions that his condition was worsening, demonstrate that his pes planus did not actually improve.  Therefore, the rating reduction was improper and restoration of the 50 percent rating is warranted.

II.  VA's Duties to Notify and Assist

As the Veteran's disability rating is being restored in full, any error related to the VCAA with regard to that issue is moot.  38 U.S.C.A. §§ 5103, 5103A (2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran testified at a hearing before the Board in November 2015.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015).  Accordingly, the Board finds that no further development is required in this case.

	
ORDER

The reduction in the rating for bilateral pes planus, third degree with inversion from 50 percent to 30 percent was not proper, and the 50 percent rating is restored, effective February 1, 2012.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


